Citation Nr: 0520350	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  00-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for psoriatic 
arthritis of the right hand, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for psoriatic 
arthritis of the left hand, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active from July 1961 to July 1985.  He 
filed a claim for an increased rating in October 1997.  He 
subsequently appealed a December 1998 RO rating decision, 
which is how Board of Veterans' Appeals (Board) jurisdiction 
over the matters currently at issue derives.  Additional 
issues on appeal were addressed by the Board in a December 
2002 decision.  The two remaining issues as described on the 
first page of this decision are addressed in the following 
decision. 


FINDING OF FACT

Left and right hand psoriatic arthritis is manifested by 
pain, tenderness, swelling, and inflammation, but dexterity, 
coordination, and grip are good and there is no more than 
slight limitation of motion or function; overall muscle 
disability of each hand is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for psoriatic arthritis of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5002, 5009, 5224 - 5230, 
5307 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for psoriatic arthritis of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5002, 5009, 5224 - 5230, 
5307 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
December 1999, May 2000, April 200, March 2004, and May 2004 
correspondence from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claim was dated in December 1998, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his increased rating claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, full VCAA notice was eventually 
provided by the RO.  It is also noted that after providing 
the veteran the full VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim in June 2004 and February 2005 supplemental statements 
of the case.  Additionally, a number of VA medical records 
and VA examination reports have been received.  In summary, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

The process which has been carried out has provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing of the notice was thus nonprejudicial in this case 
because it did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A number of treatment records and examination 
reports are contained in the file.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Psoriatic arthritis is not specified in the rating schedule.  
38 C.F.R. § 4.71, Diagnostic Code 5009 states that other 
types of arthritis not specified in the rating schedule are 
to be rated as rheumatoid arthritis under Diagnostic Code 
5002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 20 percent 
disability evaluation is warranted for rheumatoid arthritis 
as active process when there are one or two exacerbations in 
a year in a well- established diagnosis.  A 40 percent 
evaluation is contemplated for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation is assigned where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.  Currently, there are a 
number of ratings for other joints affected, pursuant to this 
Diagnostic Code note.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

Old 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002) provides 
for a 10 percent rating for favorable ankylosis of either 
thumb, and a 20 percent rating for unfavorable ankylosis of 
either thumb.

Old 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002) provides 
for a 10 percent rating for favorable or unfavorable 
ankylosis of either index finger.  

Old 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002) provides 
for a 10 percent rating for favorable or unfavorable 
ankylosis of either middle finger.  

Old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002) provides 
for a noncompensable rating for ankylosis of any other finger 
(other than the thumb, index, or middle finger).  Its Note 
states that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2004) provides 
for a 10 percent rating for favorable ankylosis of the thumb, 
and a 20 percent rating for unfavorable ankylosis of either 
thumb.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2004) provides 
for a 10 percent rating for unfavorable or favorable 
ankylosis of either index finger.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2004) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of either long finger.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of the ring or little finger.  

The Notes to these new Diagnostic Codes indicate to also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

New Diagnostic Code 5228 indicates that a noncompensable 
rating is warranted for limitation of motion of either thumb 
if there is a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is warranted for 
limitation of motion of either thumb if there is a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  

New Diagnostic Code 5229 indicates that a noncompensable 
rating is warranted for limitation of motion of either index 
or long finger if there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5230 indicates that 
any limitation of motion of either ring or little finger is 
noncompensable.

Under Diagnostic Code 5307 applies to muscles arising from 
internal condyle of humerus. Flexors of the carpus and long 
flexors of fingers and thumb; pronator (Function:  Flexion of 
wrist and fingers).  Moderate disability under this Code 
warrants a 10 percent rating for either the major or minor 
extremity.  Moderately severe disability warrants a 30 
percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Analysis

The veteran has appealed the decision of the AOJ to continue 
10 percent ratings for psoriatic arthritis of the right and 
left hand.  He feels that the psoriatic arthritis is more 
than 10 percent disabling in each of his hands.

The veteran's ratings for psoriatic arthritis already combine 
to more than 60 percent by rating chronic residuals, and the 
veteran does not meet the Diagnostic Code 5200 criteria for a 
100 percent rating for his service-connected psoriatic 
arthritis.  According to an October 2000 VA examination 
report, the veteran worked as a Park Ranger as recently as 
August 2000, and he can do activities of daily living and can 
keep the yard by doing activities like cutting grass.  
Accordingly, the veteran is rated based on limitation of 
motion or ankylosis.  

The evidence indicates that the veteran does not have 
ankylosis or limitation of motion of any of his joints such 
as would warrant increased ratings.  In essence, he has 
swelling, tenderness, inflammation, pain, and some limitation 
of motion.  However, no more than slight limitation of motion 
is shown, and even he has reported, in April 2004, that his 
dexterity and ability to move his fingers is basically 
excellent, and no more than slight functional impairment is 
demonstrated based on all of the evidence.  

We accept his October 1997 statement that both hands and all 
fingers are in pain, most severely in the early morning 
hours.  We accept his November 1997 complaints of pain and 
swelling of his joints of his fingers, with morning stiffness 
and pain.  That examination report also showed that he had 
metacarpophalangeal and proximal interphalangeal joint 
swelling and tenderness to palpation.  However, his grip and 
opponence of both hands was normal.  

We accept that he has swelling of the proximal 
interphalangeal and distal interphalangeal joints and of the 
1st metacarpophalangeal joints bilaterally and moderate to 
severe flare-ups 2-3 times per week lasting 2-3 hours at that 
time as indicated in the October 2000 VA examination report.  
However, grasping approximating the fingers to the thumb and 
pushing, pulling, twisting, probing, touching, and writing 
were all normal.  

We accept that he has inflammation, as shown by the 1+ to 3+ 
inflammation shown on VA examination in April 2003.  We also 
accept that examination's showing of slowed motion of the 
left thumb on approximating it to the little and ring fingers 
and tenderness on the left ring metacarpophalangeal joint.  
Additionally, the veteran had flexion deformities of his 
right middle, ring, and little fingers and of his left middle 
finger, all at about 20 degrees.  However, all flexion 
deformities were able to be reduced to 5-10 degrees without 
pain.  Grasping showed 5/5 for strength, and he had no 
problem pulling, pushing, twisting, probing, or touching, 
although as stated he had weakness of grip on repetition or 
on long-standing grasping of the object.  

On VA examination in April 2004, all of his fingers 
demonstrated complete extension to 0 degrees of all involved 
digital joints and all fingers flexed bringing the tip of the 
fingers into the midpalmar flexion crease.  His thumbs lacked 
1/2 inch of touching the same level at the base of the 5th 
fingers.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not favorably 
apply.  At the time of the April 2004 VA examination, the 
veteran stated that he had somewhat constant pain in his 
fingers.  He reported that his dexterity and ability to move 
his fingers is basically excellent, and that from time to 
time especially in association with joint pain, he would drop 
items such as cups.  He apparently had no difficulty with 
dexterity of his fingers for activities such as typing.  
During the examination, the veteran demonstrated a full grip 
with both hands with no evidence of subjective weakness in 
either hand.  Motion of the various metacarpophalangeal and 
interphalangeal joints was demonstrated without specific pain 
in any of those articulations.  

The examiner indicated that the veteran's arthritic changes 
were not considered to be grossly disabling and that he 
appeared to be functioning without evidence of a major 
disability.  He stated that the veteran did have some pain in 
the affected joints which, from time to time, would affect 
his ability to grip and hold various items, but that he did 
not demonstrate any loss of specific digit dexterity.  He 
stated that the veteran seemed to be functioning without 
evidence of a major disability related to the condition of 
his hands.  He reported that the veteran had no indication of 
instability or obvious incoordination, and that it appeared 
that weakness might be a minor factor of his impairment, but 
that fatigability was not an issue.  He felt that repetitive 
activities involving the fingers did not appear to be 
associated with any significant degree of increased 
functional impairment.  

We have specifically considered the question of whether there 
is ankylosis of any of the veteran's fingers' joints, and 
conclude that there is not.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Immobility 
and consolidation of any of the joints of either hand is not 
present, and neither is its functional equivalent.  The most 
recent X-rays in April 2004 show minimal and mild erosive 
changes with minimal periarticular demineralization, and the 
ranges of motion reported are probative evidence showing that 
immobility is not present.

Under either the old or the new rating criteria, ratings 
higher than 10 percent are not warranted.  

The Board also notes that in a recent supplemental statement 
of the case the RO appears to have considered the muscle 
disability criteria of Code 5307.  However, based on the 
clinical findings as demonstrated at the several VA 
examinations, the Board is unable to conclude that the 
disability in each hand is more than moderate.  As such, 
ratings in excess of 10 percent are not warranted under Code 
5307. 

The RO has also considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that 
there has not been marked interference with work and that 
there have been no recent hospitalizations due to the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied as to both issues.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


